K. K. HALL, Circuit Judge,
dissenting:
I must respectfully dissent. I am sympathetic to the plight of Mr. Phillips, who had a long and unblemished work record and was certainly under considerable mental stress. But the fact remains that he assaulted a fellow employee on work premises and during working hours.
The attack on Biller was an assault whether perpetrated with a piece of twine or a hangman’s noose. The attack took place on business premises whether “at an enclosed stairway” or in a working area. The attack took place during working hours whether at lunchtime or otherwise. The fact that the attack arose from a private dispute is irrelevant.
Notwithstanding the majority’s heroic effort to distinguish away Ruffin v. United States, 144 Ct.Cl. 689 (1959), I am of the opinion that the case is controlling here. The sanction of dismissal imposed on Mr. Phillips by the Civil Service Commission Appeals Review Board was a hard one, but it was well within the discretion of the Board.
I would affirm the order of the district court.